DETAILED ACTION
	This is the final office action for application 15/580,428, filed 12/7/2017, which is a national stage entry of PCTUS2016/36176, filed 6/7/2016, which claims priority to provisional application 62/172,467, filed 6/8/2015.
Claims 1, 3-17, 19-50, 52-56 are pending, and are considered herein.
In light of the claim amendments filed 2/2/2022, the prior art rejections are withdrawn, and new grounds of rejection are presented.
The rejection of Claim 54 under 35 U.S.C. 112(b) is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a grounds of rejection.
Rodriguez Soler, et al. (U.S. Patent Application Publication 2017/0005343 A1)
Brown, et al. (U.S. Patent Application Publication 2012/0082905 A1)

Claim Objections
Claims 14, 19-20, 32-34, 44-47, and 56 objected to because of the following informalities: 
Claims 14 and 56 recite “1x 10-8 S/cm.” It is the Examiner’s position that this limitation should read “1 x 10-8 S/cm.”
Claims 19-20 and 32-34 recite “1.0 x 10-12 m2/cm.” It is the Examiner’s position that this limitation should read “1.0 x 10-12 m2/cm.”
Claim 44 recites “1 x 10-4 S/cm.” It is the Examiner’s position that this limitation should read “1 x 10-4 S/cm.”
Claim 45 recites “1 x 10-3 S/cm.” It is the Examiner’s position that this limitation should read “1 x 10-3
Claim 46 recites “1 x 10-5 S/cm.” It is the Examiner’s position that this limitation should read “1 x 10-5 S/cm.”
Claim 47 recites “1.0 x 10-13m2/s.” It is the Examiner’s position that this limitation should read “1.0 x 10-13 m2/s.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the aluminum” in line 3.
There is insufficient antecedent basis for this limitation in the claims, because there is no prior recitation of “aluminum,” merely “a dispersed aluminum powder” in Claim 1. Therefore, it is unclear whether “the aluminum” in Claim 8 refers to “the dispersed aluminum powder” in Claim 1, or another aluminum.
The Examiner recommends amended Claim 8 to recite “wherein the dispersed aluminum powder is dispersed within the solid ionically conducting polymer.”
Claim 54 recites “the aluminum” in line 2.
There is insufficient antecedent basis for this limitation in the claims, because there is no prior recitation of “aluminum,” merely “a dispersed aluminum powder” in Claim 1. Therefore, it is unclear whether “the aluminum” in Claim 54 refers to “the dispersed aluminum powder” in Claim 1, or another aluminum.
The Examiner recommends amended Claim 54 to recite “wherein the dispersed aluminum powder is mixed with the solid ionically conducting polymer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-8, 10-14, 16-17, 19-21, 23, 25-26, 28-50, 52, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808), as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882).
In reference to Claims 1, 3, 7-8, 12-13, 42-44, Wu teaches a battery, corresponding to the Al/PVA/PAA/air electrode battery described in Experimental section 2, page 803, second column and section 3.3, Fig. 8 (page 807).
The battery of Wu comprises a negative electrode comprising an aluminum plate (final paragraph, column 1, page 803).
The device of Wu comprises a positive electrode, described as the air electrode comprising a gas diffusion layer (which comprises acetylene black and PTFE coated onto a Ni foam current collector, Experimental section 2, page 803) and an active layer (which corresponds to the mixture of PTFE, KMnO4, and Vulcan XC-72R, Experimental section 2, page 803).
Evidentiary reference Tamminen teaches that KMnO4 is a depolarizer material (column 1, lines 41-43). Therefore, the device of Wu comprises a depolarizer that is capable of electrochemically reacting to produce hydroxide ion upon reduction.
The device of Wu comprises an electrolyte interposed between the negative electrode and the positive electrode to ionically conduct hydroxide ions between the electrodes. This electrolyte corresponds to the solid ionically conducting polymer PVA/PAA electrolyte membrane described in Experimental section 2, page 803.
It would appear that the electrolyte of Wu comprises a gel phase, because it is taught to be immersed in water, prior to the measurement of its conductive properties (“Experimental,” column 1, page 803). Therefore, Wu does not appear to teach the limitations of Claim 1, wherein the solid ionically conducting polymer material is ionically conductive through the solid and not through any solvent, liquid, or gel phase.
To solve the same problem of providing an ionically conducting polymer material for use in secondary batteries (Cabasso, column 8, lines 60-65), Cabasso teaches an ion-conducting electrolyte 
Cabasso further teaches that the electrolyte materials of his invention have good mechanical strength and flexibility and desirable swelling properties (column 8, lines 47-60).
Therefore, absent a showing of persuasive secondary considerations, it may have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the polymer in the electrolyte material of the device of Wu with the sulfonated polyphenylene oxide ion exchange membrane of Cabasso, because of Cabasso’s teaching that the material of his invention has desirably high ionic conductivity, good mechanical strength and flexibility and desirable swelling properties.
This modification would result in the solid electrolyte of modified Wu comprising KOH and the blended membrane sulfonated polyphenylene oxide and polyvinylidene fluoride, taught by Cabasso.
Because the instant specification recognizes that the base polymer of the electrolyte of the instant invention may include a polyphenylene oxide (Table 1), and the dopant/reactant material used to modify the base polymer of the instant invention may include SO3 (Table 2), it would appear that sulfonated polyphenylene oxide (which is the product of modifying polyphenylene oxide with SO3) would have a similar structure to the electrolyte material of the instant invention, and would therefore have the same ionic conducting properties, despite the fact that Cabasso does not explicitly teach the ionic conductivity of the material of his invention at the temperature recited in Claim 1.
Therefore, it would appear that Wu in view of Cabasso teaches that an ionic conductivity of the solid ionically conducting polymer material is greater than 1.0 x10-5 S/cm at a room temperature of 21 °C, per Claim 1.
Similarly, it would appear that Wu in view of Cabasso teaches that an ionic conductivity of the solid ionically conducting polymer material is greater than 1.0 x10-4 S/cm at a room temperature, per Claim 44.
Because Cabasso teaches that the polymer material is a solid electrolyte material, the solid ionically conducting polymer material is ionically conductive through the solid and not through any solvent, gel, or liquid phase, per Claim 1.

To solve the same problem of providing an aluminum anode for an aluminum-air battery, Ferrando teaches an anode structure comprising an aluminum sheet (as in modified Wu) coated with a layer of aluminum powder coated in polymer coating, wherein the polymer coating comprises an ionically conducting polymer and an inert matrix polymer (Ferrando, column 2, lines 59-67, shown in Fig. 1, column 6, lines 14-39).
Ferrando further teaches that the dual-layered aluminum anode of his invention provides the benefit of producing an aluminum anode that is ion-conducting (column 2, lines 29-30) and electrolyte resistant (column 2, lines 17-20).
Wu in view of Cabasso teaches that the electrolyte material of his invention comprises an ion-conducting polymer (i.e. sulfonated PPO) and an inert matrix (i.e. polyvinylidene fluoride).
Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the aluminum plate anode of Wu in view of Cabasso to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Cabasso (which comprises an ion-conducting polymer (sulfonated PPO) and an inert matrix (i.e. polyvinylidene fluoride)), because Ferrando teaches that forming a layer of powered aluminum dispersed in a polymer material comprising an ion-conducting polymer and an inert polymer matrix provides the benefit of producing an aluminum anode that is ion-conducting (column 2, lines 29-30) and electrolyte resistant (column 2, lines 17-20).
Modifying the aluminum plate anode of Wu in view of Cabasso to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Cabasso (which comprises an ion-conducting polymer (sulfonated PPO) and an inert matrix (i.e. polyvinylidene fluoride)) teaches the limitations of Claim 1, wherein the negative electrode comprises a dispersed aluminum powder and a solid ionically conducting polymer.
Modifying the aluminum plate anode of Wu in view of Cabasso to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Cabasso (which comprises an ion-conducting polymer (sulfonated PPO) and an inert matrix (i.e. polyvinylidene fluoride)) teaches the limitations of Claim 8, wherein the negative electrode further comprises the solid ionically conducting polymer, wherein the aluminum is dispersed within the solid ionically conducting polymer.
Because the electrolyte of the device of modified Wu is disposed directly on the air cathode, the portion of the solid polymer electrolyte in contact with the air cathode can be interpreted as part of the positive electrode, as recited in Claim 3.
This disclosure further teaches the limitations of Claim 7, wherein the positive electrode further comprises an electrically conductive material, corresponding to the Ni foam current collector portion of the positive electrode/cathode. 
This disclosure further teaches the limitations of Claim 12, wherein the solid ionically conducting polymer comprises a plurality of charge transfer complexes, corresponding to the sulfonate groups on the monomers (Cabasso, column 6, lines 40-45).
This disclosure further teaches the limitations of Claim 16, wherein each of the plurality of charge transfer complexes is formed by the reaction of a base polymer and an electron acceptor. Specifically, sulfonated polyphenylene oxide is the product that is obtained from reaction of a base polymer (polyphenylene sulfide, see Table 1 of the instant specification) with an electron acceptor (SO3, see Table 2 of the instant specification). 
Claim 16 is considered product-by-process claim 16.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
This disclosure further teaches the limitations of Claim 13, wherein the solid ionically conducting polymer comprises a plurality of monomers, and wherein each of the plurality of charge transport complexes (i.e. the sulfonate groups) is positioned on a monomer (Cabasso, column 6, lines 40-45).
This disclosure further teaches the limitations of Claim 35, wherein the solid ionically conducting polymer comprises a plurality of monomers (i.e. sulfonated polyphenylene oxide, Cabasso, column 6, lines 40-45), wherein each of the plurality of monomers comprises an aromatic ring positioned in a backbone of the monomer (i.e. a phenyl group).
This disclosure further teaches the limitations of Claim 36, wherein the solid ionically conducting polymer further includes a heteroatom (i.e. oxygen and sulfur) positioned on the backbone adjacent the ring structure. Specifically, Cabasso teaches that oxygen is incorporated as part of the backbone of the polymer, and that sulfur is part of the backbone monomers. Therefore, both oxygen and sulfur are “on the backbone adjacent (i.e. near) the ring structure.”
This disclosure further teaches the limitations of Claim 37, wherein the heteroatom is sulfur or oxygen.
This disclosure further teaches the limitations of Claim 38, wherein the heteroatom is positioned on the backbone adjacent the ring structure. Specifically, Cabasso teaches that oxygen is incorporated as part of the backbone of the polymer, and that sulfur is part of the backbone monomers. Therefore, both oxygen and sulfur are “on the backbone adjacent (i.e. near) the ring structure.”
This disclosure further teaches the limitations of Claim 39, wherein the heteroatom is sulfur.
This disclosure further teaches the limitations of Claim 40, wherein the solid ionically conducting polymer is pi-conjugated.
This disclosure further teaches the limitations of Claim 41, wherein the solid ionically conducting polymer comprises a plurality of monomers, and wherein each of the plurality of monomers has a molecular weight of greater than 100 g/mol, because the di-methylated polyphenylene oxide monomer has a molecular mass of greater than 119 g/mol, ignoring the sulfonated R group.
In reference to Claim 23, the solid ionically conducting polymer comprises a plurality of monomers (i.e. sulfonated polyphenylene oxide, Cabasso, column 6, lines 40-45).
Cabasso teaches that there is at least one cationic diffusing ion per monomer, because the sulfonated polyphenylene oxide comprises at least a hydrogen or other cation on each sulfonated group (Cabasso, column 6, lines 50-65).
In reference to Claims 26, 29, 30, modified Wu teaches that the solid ionically conducting polymer is formed from (i.e. comprises) at least one ionic compound, KOH (Wu, “Experimental,” column 1, page 803).
This ionic compound comprises at least one cationic diffusing ion (K+) and at least one anionic diffusing ion (OH-).
This disclosure further teaches the limitations of Claim 29, wherein the cationic diffusing ion is monovalent (K+).
This disclosure further teaches the limitations of Claim 30, wherein the cationic diffusing ion is monovalent (K+) and the anionic diffusing ion (OH-) are monovalent.
In reference to Claims 10-11, 14, 19-21, 28, 31-34, 42-43, 45-49, and 56 modified Wu/Cabasso does not explicitly teach that the solid ionically conducting polymer of his inventions have the properties recited in Claims 14, 28, 31-34, 43, or 46-49.
However, it is the Examiner’s position that using sulfonated polyphenylene oxide as the ionically conducting polymer in the membrane of the device of modified Wu teaches the limitations of Claims 10-11, 14, 19-21, 28, 31-34, 42-43, 45-49, and 56 regarding the properties of the solid ionically conducting polymer electrolyte material, because sulfonated polyphenylene oxide (i.e. the product obtained when reacting polyphenylene oxide with sulfur trioxide) is taught to be a suitable ionically conducting polymer in the instant invention, per Tables 1 and 2 of the instant specification.
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
In reference to Claim 17, Table 1 of the instant specification teaches that polyphenylene oxide has a melting point of 262 °C.
Further, the instant specification recognizes SO3 as a suitable dopant material for the ionically conductive materials of the electrolyte of the invention (Table 2). Doping/reaction of PPO with SO3 results in sulfonated PPO.
Therefore, there is reasonable basis to conclude that the sulfonated PPO of Cabasso has the melting point recited in Claim 17.
In reference to Claims 25, 50, 52, modified Wu/Cabasso teaches that the solid ionically conducting polymer is sulfonated polyphenylene oxide (Cabasso, column 6, line 35, through column 8, line 60) that comprises KOH (Wu, Experimental section 2, page 803).
Sulfonated polyphenylene oxide is a product that results from reaction/doping of polyphenylene oxide (recognized as a “base polymer” in Table 1 of the instant specification) with SO3 (recognized as an “electron acceptor” in Table 2 of the instant specification).
The ionic compound (KOH) contains both a cationic diffusion ion (K+) and an anionic diffusing ion (-OH).
Therefore, it appears that modified Wu as applied to Claim 1 teaches the polymeric material of Claims 25 and 50.
Claims 25 and 50 are considered product-by-process claims 25 and 50.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
This disclosure further teaches the limitations of Claim 52, wherein the base polymer (polyphenylene oxide) is a conjugated polymer. 

Claims 1, 3, 8, 26, 29, 30, 44, 45 are rejected under 35 U.S.C. 103 as being unpatentable Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808), as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503) and Ferrando (U.S. Patent 7,070,882).
In reference to Claims 1, 3, 8, 44, 45, Wu teaches a battery, corresponding to the Al/PVA/PAA/air electrode battery described in Experimental section 2, page 803, second column and section 3.3, Fig. 8 (page 807).

The device of Wu comprises a positive electrode, described as the air electrode comprising a gas diffusion layer (which comprises acetylene black and PTFE coated onto a Ni foam current collector, Experimental section 2, page 803) and an active layer (which corresponds to the mixture of PTFE, KMnO4, and Vulcan XC-72R, Experimental section 2, page 803).
Evidentiary reference Tamminen teaches that KMnO4 is a depolarizer material (column 1, lines 41-43). Therefore, the device of Wu comprises a depolarizer that is capable of electrochemically reacting to produce hydroxide ion upon reduction.
The device of Wu comprises an electrolyte interposed between the negative electrode and the positive electrode to ionically conduct hydroxide ions between the electrodes. This electrolyte corresponds to the solid ionically conducting polymer PVA/PAA electrolyte membrane described in Experimental section 2, page 803.
It would appear that the electrolyte of Wu comprises a gel phase, because it is taught to be immersed in water, prior to the measurement of its conductive properties (“Experimental,” column 1, page 803). Therefore, Wu does not appear to teach the limitations of Claim 1, wherein the solid ionically conducting polymer material is ionically conductive through the solid and not through any solvent, liquid, or gel phase.
To solve the same problem of providing an ionically conducting polymer material for use in secondary batteries, Yang teaches an ion-conducting electrolyte material comprising a blend of polyethylene oxide (PEO), polyvinyl alcohol (PVA) and KOH in a glass fiber mat (Experimental section, page 498). 
Yang further teaches that the electrolyte materials of his invention have high ionic conductivity (Table 1), are suitable for use in all alkaline battery systems (column 2, paragraph 2, page 497), and have excellent mechanical strength and electrochemical stability (“Conclusions,” column 1, page 503).
Therefore, absent a showing of persuasive secondary considerations, it may have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the electrolyte 
Replacing the electrolyte material of the device of Wu with the PEO/PVA/KOH/glass fiber mat solid electrolyte of Yang teaches the limitations of Claim 1, wherein the ionic conductivity of the solid ionically conducting polymer material is greater than 1.0 x10-5 S/cm at a room temperature of 21 °C, (see Table 1 of Yang).
Replacing the electrolyte material of the device of Wu with the PEO/PVA/KOH/glass fiber mat solid electrolyte of Yang teaches the limitations of Claim 44, wherein the ionic conductivity of the solid ionically conducting polymer material is greater than 1.0 x10-4 S/cm S/cm at a room temperature (see Table 1 of Yang).
Replacing the electrolyte material of the device of Wu with the PEO/PVA/KOH/glass fiber mat solid electrolyte of Yang would appear to teach the limitations of Claim 45, wherein the ionic conductivity of the solid ionically conducting polymer material is greater than 1.0 x10-3 S/cm S/cm at 80 °C (see Table 1 of Yang).
Because Yang teaches that the polymer material is a solid electrolyte material, the solid ionically conducting polymer material is ionically conductive through the solid and not through any solvent, gel, or liquid phase, per Claim 1.
Because the electrolyte of the device of modified Wu is disposed directly on the air cathode, the portion of the solid polymer electrolyte in contact with the air cathode can be interpreted as part of the positive electrode, as recited in Claim 3.
Modified Wu does not teach that the negative electrode further comprises the solid ionically conducting polymer, wherein the aluminum is dispersed within the solid ionically conducting polymer.
To solve the same problem of providing an aluminum anode for an aluminum-air battery, Ferrando teaches an anode structure comprising an aluminum sheet (as in modified Wu) coated with a layer of aluminum powder coated in polymer coating, wherein the polymer coating comprises an ionically conducting polymer and an inert matrix polymer (Ferrando, column 2, lines 59-67, shown in Fig. 1, column 6, lines 14-39).

Wu in view of Yang teaches that the electrolyte material of his invention comprises an ion-conducting polymer (i.e. PEO and polyvinyl alcohol (PVA)) and an inert matrix (i.e. glass fiber).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the aluminum plate anode of Wu in view of Yang to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Yang (which comprises an ion-conducting polymer (PEO and polyvinyl alcohol (PVA)) and an inert matrix (i.e. glass fiber)), because Ferrando teaches that forming a layer of powered aluminum dispersed in a polymer material comprising an ion-conducting polymer and an inert polymer matrix provides the benefit of producing an aluminum anode that is ion-conducting (column 2, lines 29-30) and electrolyte resistant (column 2, lines 17-20).
Modifying the aluminum plate anode of Wu in view of Yang to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Yang (which comprises an ion-conducting polymer (PEO and polyvinyl alcohol (PVA)) and an inert matrix (i.e. glass fiber)) teaches the limitations of Claim 1, wherein the negative comprises a dispersed aluminum powder and a solid ionically conducting polymer. 
Modifying the aluminum plate anode of Wu in view of Yang to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Yang (which comprises an ion-conducting polymer (PEO and polyvinyl alcohol (PVA)) and an inert matrix (i.e. glass fiber)) teaches the limitations of Claim 8, wherein the negative electrode further comprises the solid ionically conducting polymer, wherein the aluminum is dispersed within the solid ionically conducting polymer.
In reference to Claims 26, 29, 30, Yang teaches that the solid ionically conducting polymer is formed from (i.e. comprises) at least one ionic compound, KOH (Yang, Experimental section, page 498).
This ionic compound comprises at least one cationic diffusing ion (K+) and at least one anionic diffusing ion (OH-).
This disclosure further teaches the limitations of Claim 29, wherein the cationic diffusing ion is monovalent (K+).
This disclosure further teaches the limitations of Claim 30, wherein the cationic diffusing ion is monovalent (K+) and the anionic diffusing ion (OH-) are monovalent.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882) or in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 1, and further in view of Burchardt, et al. (U.S. Patent Application Publication 2011/0027666 A1).
In reference to Claims 4-5, modified Wu does not teach that the depolarizer is a metal oxide, or comprises manganese dioxide.
Instead, as described in the rejection of Claim 1 above, Wu teaches that the depolarizer is KMnO4.
To solve the same problem of providing an aluminum-air battery (Abstract), Burchardt teaches that depolarizer/catalyst materials suitable for use in the cathode of an aluminum-air battery include KMnO4 (as in Wu) and MnO2 (paragraph [0042]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the KMnO4 in the device of Wu with MnO2, as taught by Burchardt, because Burchardt teaches that depolarizer/catalyst materials suitable for use in the cathode of an aluminum-air battery include KMnO4 (as in Wu) and MnO2 (paragraph [0042]).
Replacing the KMnO4 in the device of modified Wu with MnO2, as taught by Burchardt, teaches the limitations of Claim 4, wherein the depolarizer is a metal oxide.
Replacing the KMnO4 in the device of modified Wu with MnO2, as taught by Burchardt, teaches the limitations of Claim 5, wherein the depolarizer comprises manganese dioxide.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882) or in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 1, and further in view of Yager, et al. (U.S. Patent Application Publication 2012/0251897 A1).
In reference to Claim 6, modified Wu does not teach that the negative electrode further comprises an electrically conducting material in addition to aluminum.
To solve the same problem of providing an aluminum-air battery, Yager teaches an aluminum anode comprising a zinc alloy coating that provide the benefit of controlling corrosion of the aluminum anode (paragraph [0004]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated a zinc alloy coating into the aluminum anode of modified Wu, based on the teachings of Yager.
Incorporating a zinc alloy coating into the aluminum anode of modified Wu teaches the limitations of Claim 6, wherein the negative electrode further comprises an electrically conducting material (i.e. Zn) in addition to aluminum.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882), or in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 8, and further in view of Burchardt, et al. (U.S. Patent Application Publication 2011/0027666 A1).
In reference to Claim 9, modified Wu does not teach that the depolarizer comprises manganese dioxide.
4.
To solve the same problem of providing an aluminum-air battery (Abstract), Burchardt teaches that depolarizer/catalyst materials suitable for use in the cathode of an aluminum-air battery include KMnO4 (as in Wu) and MnO2 (paragraph [0042]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the KMnO4 in the device of Wu with MnO2, as taught by Burchardt, because Burchardt teaches that depolarizer/catalyst materials suitable for use in the cathode of an aluminum-air battery include KMnO4 (as in Wu) and MnO2 (paragraph [0042]).
Replacing the KMnO4 in the device of modified Wu with MnO2, as taught by Burchardt, teaches the limitations of Claim 9, wherein the depolarizer comprises manganese dioxide.
Wu teaches that the polymer electrolyte is in contact with the depolarizer (Wu, column 2, page 803) during the battery assembly.
Therefore, modified Wu further teaches the limitations of Claim 9, wherein the cathode further comprises the solid ionically conducting polymer material, because the depolarizer/cathode material can be interpreted to include the portion of the electrolyte polymer that is in direct contact with the cathode/depolarizer material.

Claims 10-11, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 1, and further in view of and as evidenced by Yang (Journal of Power Sources, 2002, vol. 109, pages 22-31).
In reference to Claims 10-11 and 21, Wu teaches that the solid ionically conducting polymer material of his invention comprises a cationic diffusing ion (i.e. K+) and an anionic diffusing ion (i.e. –OH) (column 1, page 803).
This disclosure further teaches the limitations of Claim 11, wherein the at least one anionic diffusing ion comprises hydroxide.
Wu does not explicitly teach that the solid ionically conducting polymer material comprises a crystallinity greater than 30% and a glassy state.
As described in the rejection of Claim 1 above, the electrolyte material of modified Wu comprises PEO, PVA, and a glass matrix.
To solve the same problem of providing an electrolyte comprising a blend of PEO and PVA, wherein the electrolyte comprises KOH, Yang teaches that two factors that influence the efficiency of a polymer electrolyte in a battery are glass transition temperature (T-g) and ionic conductivity (column 2, page 23, through column 2, page 27). Specifically, Yang teaches that the Tg should be low (column 2, page 23), and that the ionic conductivity should be high (columns 1-2, page 26).
Yang further teaches that increasing the amount of PVA in a PEO-PVA blend electrolyte increases the glass transition temperature (Tg) of the blend (column 2, page 23), while simultaneously increasing the ionic conductivity of the blend (Fig. 5, page 26).
Yang additionally teaches that PEO-PVA blends are semicrystalline (i.e. comprise both crystalline and amorphous phases) when they comprise less than 50% PVA, and completely amorphous when they comprise greater than 50% PVA (paragraph 2, column 2, page 23).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned the relative amounts of PVA and PAA in the membrane of modified Wu, to balance the ionic conductivity of the membrane and the glass transition temperature of the membrane, as taught by Yang.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the crystallinity recited in Claim 10, without undue experimentation.
Further, as evidenced by Yang, the PVA-PEO blends of modified Wu comprise a glassy (i.e. amorphous) state. Because the cations and anions of modified Wu are taught to be mobile in the electrolyte, it is the Examiner’s position that they are mobile in the glassy state of the electrolyte.
This disclosure further teaches the limitations of Claim 21, wherein the at least one cationic diffusing ion (K+) is an alkali metal.
In reference to Claims 19-20, it is the Examiner’s position that, because the electrolyte material of modified Wu as described in the rejection of Claim 10 above meets all of the structural features recited in Claim 10, the material of modified Wu has the ion diffusion properties recited in Claims 19-20.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503), Ferrando (U.S. Patent 7,070,882), and Yager, et al. (U.S. Patent Application Publication 2012/0251897 A1), as applied to Claim 6, and further as evidenced by Yang (Journal of Power Sources, 2002, vol. 109, pages 22-31).
In reference to Claim 15, evidentiary reference Yang teaches that PEO-PVA blends (which are the solid ionically conducting polymer of modified Wu) are semicrystalline (i.e. comprise both crystalline and amorphous phases) when they comprise less than 50% PVA, and completely amorphous when they comprise greater than 50% PVA (paragraph 2, column 2, page 23).
Therefore, the PEO-PVA blends of modified Wu have a glassy state that exists at temperatures below the melting temperature of the solid ionically conducting polymer.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882), or in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 1, and further in view of Zhang, et al. (Journal of Power Sources, 2014, 251, 470-475).
In reference to Claim 22, modified Wu does not explicitly teach the amount of anionic diffusing material in the final membranes of his invention. 

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a 1:1 molar ratio of KOH:acidic groups in the electrolytes of both Wu in view of Yang and Wu in view of Cabasso, based on Zhang’s teaching that the conductivity of the membrane peaks at this molar ratio.
Including a 1:1 molar ratio of KOH:acidic groups in the electrolytes of both Wu in view of Yang and Ferrando and Wu in view of Cabasso and Ferrando, based on Zhang’s teaching that the conductivity of the membrane peaks at this molar ratio, teaches the limitations of Claim 22, wherein there is at least one anionic diffusing ion per monomer.
In reference to Claims 23-24, modified Wu does not explicitly teach the amount of cationic diffusing material in the final membranes of his invention, if “cationic diffusing ion” requires an ion other than a proton.
To solve the same problem of providing an aluminum-air battery using KOH as a diffusing species within the electrolyte, Zhang teaches the effect of the amount of KOH within the electrolyte membranes of his invention (Fig. 2). Zhang further teaches that the conductivity of the device peaks when the amount of KOH within the electrolyte is in a molar ratio of 1:1 with the acidic groups in the polymer electrolyte of his invention (section 3.2, page 472). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a 1:1 molar ratio of KOH:acidic groups in the electrolytes of both Wu in view of Yang and Wu in view of Cabasso, based on Zhang’s teaching that the conductivity of the membrane peaks at this molar ratio.
Including a 1:1 molar ratio of KOH:acidic groups in the electrolytes of both Wu in view of Yang and Ferrando and Wu in view of Cabasso and Ferrando, based on Zhang’s teaching that the conductivity of the membrane peaks at this molar ratio, teaches the limitations of Claim 23, wherein there is at least one cationic diffusing ion (K+) per monomer.
Including a 1:1 molar ratio of KOH:acidic groups in the electrolytes of both Wu in view of Yang and Ferrando and Wu in view of Cabasso and Ferrando, based on Zhang’s teaching that the conductivity of the membrane peaks at this molar ratio, teaches the limitations of Claim 24, wherein there is at least one mole of a cationic diffusing ion (K+) per liter of solid ionically conducting polymer.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 1, and further as evidenced by  Laing (U.S. Patent 5,213,860).
In reference to Claim 27, Laing teaches that sulfonated polyphenylene oxide, which is the solid ionically conducting polymer of modified Wu, is thermoplastic (column 2, lines 20-27).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 50, and further in view of Yoshida, et al. (U.S. Patent Application Publication 2009/0087721 A1).
In reference to Claim 53, modified Wu does not teach that the base polymer is polyphenylene sulfide (PPS). 
Instead, Cabasso teaches that the base polymer is polyphenylene oxide.
To solve the same problem of providing a sulfonated polymer for a solid polymer electrolyte, Yoshida teaches that sulfonated polyphenylene oxide (as in Cabasso) and sulfonated polyphenylene sulfide are both electrolyte materials suitable for use as a sulfonated polymer material for a solid polymer electrolyte membrane (paragraph [0081]).

Using sulfonated polyphenylene sulfide as the polymer electrolyte material of modified Wu teaches the limitations of Claim 53, wherein the base polymer (i.e. the polymer that carries the sulfonated groups) is polyphenylene sulfide.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 1, and further as evidenced by Laing (U.S. Patent 5,213,860).
In reference to Claim 54, modified Wu as applied to Claim 1 teaches that the aluminum powder is mixed with the solid ionically conducting polymer material.
Modified Wu as applied to Claim 1 teaches that the electrolyte material of his invention comprises an ion-conducting polymer (i.e. sulfonated PPO) and an inert matrix (i.e. polyvinylidene fluoride).
Evidentiary reference Laing teaches that sulfonated polyphenylene oxide, which is the solid ionically conducting polymer of modified Wu, is thermoplastic (column 2, lines 20-27).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 1, and further as evidenced by Burba, III, et al. (U.S. Patent 8,753,594 B1) and Tran, et al. (U.S. Patent Application Publication 2015/0068069 A1).
In reference to Claim 54, modified Wu as applied to Claim 1 teaches that the aluminum powder is mixed with the solid ionically conducting polymer material.
Wu in view of Yang teaches that the electrolyte material of his invention comprises an ion-conducting polymer (i.e. PEO and polyvinyl alcohol (PVA)) and an inert matrix (i.e. glass fiber).
Evidentiary reference Burba teaches that polyvinyl alcohol is a thermoplastic material (column 6, lines 15-20).
Evidentiary reference Tran teaches that PEO is a thermoplastic material (paragraph [0099]).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (Journal of Membrane Science, 2006, 280, 802-808) as evidenced by Tamminen (U.S. Patent 3,257,241) and in view of Cabasso, et al. (U.S. Patent 5,989,742) and Ferrando (U.S. Patent 7,070,882), or in view of Yang, et al. (Journal of Power Sources, 2002, vol. 112, pages 497-503) and Ferrando (U.S. Patent 7,070,882), as applied to Claim 1, and further in view of Burchardt, et al. (U.S. Patent Application Publication 2011/0027666 A1) and Nelson, et al. (U.S. Patent Application Publication 2011/0223477 A1).
In reference to Claim 55, modified Wu does not teach that the depolarizer comprises manganese dioxide.
Instead, as described in the rejection of Claim 1 above, Wu teaches that the depolarizer is KMnO4.
To solve the same problem of providing an aluminum-air battery (Abstract), Burchardt teaches that depolarizer/catalyst materials suitable for use in the cathode of an aluminum-air battery include KMnO4 (as in Wu) and MnO2 (paragraph [0042]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the KMnO4 in the device of Wu with MnO2, as taught by Burchardt, because Burchardt teaches that depolarizer/catalyst materials suitable for use in the cathode of an aluminum-air battery include KMnO4 (as in Wu) and MnO2 (paragraph [0042]).
Replacing the KMnO4 in the device of modified Wu with MnO2, as taught by Burchardt, teaches the limitations of Claim 55, wherein the depolarizer comprises manganese dioxide.
Modified Wu does not teach that the MnO2 has any of the structures recited in Claim 55.
Modified Wu (i.e. Burchardt) is silent regarding the crystal structure of the MnO2.
To solve the same problem of providing an alkaline battery with a MnO2 cathode, Nelson teaches that γ-MnO2 is a suitable form of MnO2 for use in such a cathode (paragraph [0005]).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using γ-MnO2 as the form of MnO2 in the cathode of the device of modified Wu.
Consequently, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used γ-MnO2 as the form of MnO2 in the cathode of the device of modified Wu, based on the teachings of Nelson.
Using γ-MnO2 as the form of MnO2 in the cathode of the device of modified Wu teaches the limitations of Claim 55, wherein the manganese dioxide is γ-MnO2.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
The Applicant argues on pages 10-12 of the response that the applied prior art does not teach the amended limitations of Claim 1. This argument is not persuasive. The Examiner respectfully maintains the position that Wu as evidenced by Tamminen and in view of Cabasso and Ferrando teaches the amended limitations of Claim 1, as follows:
Wu does not teach that the negative electrode comprises a dispersed aluminum powder and a solid ionically conducting polymer. 
To solve the same problem of providing an aluminum anode for an aluminum-air battery, Ferrando teaches an anode structure comprising an aluminum sheet (as in modified Wu) coated with a layer of aluminum powder coated in polymer coating, wherein the polymer coating comprises an ionically conducting polymer and an inert matrix polymer (Ferrando, column 2, lines 59-67, shown in Fig. 1, column 6, lines 14-39).

Wu in view of Cabasso teaches that the electrolyte material of his invention comprises an ion-conducting polymer (i.e. sulfonated PPO) and an inert matrix (i.e. polyvinylidene fluoride).
Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the aluminum plate anode of Wu in view of Cabasso to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Cabasso (which comprises an ion-conducting polymer (sulfonated PPO) and an inert matrix (i.e. polyvinylidene fluoride)), because Ferrando teaches that forming a layer of powered aluminum dispersed in a polymer material comprising an ion-conducting polymer and an inert polymer matrix provides the benefit of producing an aluminum anode that is ion-conducting (column 2, lines 29-30) and electrolyte resistant (column 2, lines 17-20).
Modifying the aluminum plate anode of Wu in view of Cabasso to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Cabasso (which comprises an ion-conducting polymer (sulfonated PPO) and an inert matrix (i.e. polyvinylidene fluoride)) teaches the limitations of Claim 1, wherein the negative electrode comprises a dispersed aluminum powder and a solid ionically conducting polymer.

The Examiner respectfully maintains the position that Wu as evidenced by Tamminen and in view of Yang and Ferrando teaches the amended limitations of Claim 1, as follows:
Modified Wu does not teach that the negative electrode further comprises the solid ionically conducting polymer, wherein the aluminum is dispersed within the solid ionically conducting polymer.
To solve the same problem of providing an aluminum anode for an aluminum-air battery, Ferrando teaches an anode structure comprising an aluminum sheet (as in modified Wu) coated with a layer of aluminum powder coated in polymer coating, wherein the polymer coating 
Ferrando further teaches that the dual-layered aluminum anode of his invention provides the benefit of producing an aluminum anode that is ion-conducting (column 2, lines 29-30) and electrolyte resistant (column 2, lines 17-20).
Wu in view of Yang teaches that the electrolyte material of his invention comprises an ion-conducting polymer (i.e. PEO and polyvinyl alcohol (PVA)) and an inert matrix (i.e. glass fiber).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the aluminum plate anode of Wu in view of Yang to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Yang (which comprises an ion-conducting polymer (PEO and polyvinyl alcohol (PVA)) and an inert matrix (i.e. glass fiber)), because Ferrando teaches that forming a layer of powered aluminum dispersed in a polymer material comprising an ion-conducting polymer and an inert polymer matrix provides the benefit of producing an aluminum anode that is ion-conducting (column 2, lines 29-30) and electrolyte resistant (column 2, lines 17-20).
Modifying the aluminum plate anode of Wu in view of Yang to comprise a layer of powered aluminum dispersed in the electrolyte material of Wu in view of Yang (which comprises an ion-conducting polymer (PEO and polyvinyl alcohol (PVA)) and an inert matrix (i.e. glass fiber)) teaches the limitations of Claim 1, wherein the negative comprises a dispersed aluminum powder and a solid ionically conducting polymer. 

The Applicant argues on pages 11-12 appears to argue that the dispersed aluminum powder in the negative electrode of amended Claim 1 produces the unexpected result of reducing corrosion in the aluminum electrode.
This argument is not persuasive, because incorporating a polymeric coating on an aluminum structure would be expected to decrease corrosion behaviors of an aluminum electrode material in an aqueous alkaline solution. Specifically, Ferrando teaches that the dispersed aluminum powder coating of 
The Applicant’s arguments on pages 12-13 of the response are directed toward the position that the Examiner applied hindsight reasoning to arrive at the rejections of record. The Examiner respectfully maintains the position that the rejections of record were properly motivated by teachings in the references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721